Citation Nr: 1732952	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  12-31 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease (GERD) with abdominal disturbance.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1990 to November 1995. 
This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2017, the Board remanded the case for additional evidentiary development and it has been returned to the Board for further appellate review.

Since the case was last adjudicated in the July 2017 supplemental statement of the case (SSOC), the Veteran submitted additional evidence relevant to the issue on appeal and waived initial Agency of Original Jurisdiction (AOJ) review of such evidence.

The appeal is REMANDED to the AOJ.


REMAND

A remand is needed to obtain an addendum VA medical opinion for the issue on appeal.  When VA undertakes to provide a VA medical opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Pursuant to the March 2017 Board remand, the Veteran underwent a VA examination for esophageal conditions.  The VA examiner noted the Veteran's current symptoms included persistently recurrent epigastric distress, pyrosis, reflux, regurgitation, sleep disturbance, nausea, vomiting, and hematemesis.  In a subsequent July 2017 statement, the Veteran reported having consistent bilateral shoulder pain and unsure if it is from gastric distress or the "wear and tear" of his shoulders, which was not discussed by the VA examiner.  While service connection for right and left shoulder disabilities were granted in November 1997 and November 2015 VA rating decisions, respectively, the Board finds that review of the evidentiary record is unclear of whether the service-connected GERD with abdominal disturbance is accompanied by bilateral shoulder pain.  See 38 C.F.R. § 4.114, Diagnostic Code 7346 (2016).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an additional medical opinion from a qualified clinician for the Veteran's GERD with abdominal disturbance.  If the examiner concludes that another examination is required, such should be provided.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation and rationale for the opinion expressed must be provided.

The Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology, such as bilateral shoulder pain.  If there is a medical basis to support or doubt the history provided by the Veteran in the file, the examiner should provide a fully reasoned explanation.

The VA physician should provide an opinion regarding whether the Veteran's service-connected GERD with abdominal disturbance is accompanied by substernal or arm right or left shoulder pain.

2.  Then, the AOJ should review the medical opinion to ensure that the requested information was provided.  If the opinion is deficient in any manner, the AOJ must implement corrective procedures.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a SSOC and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

